ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_04_EN.txt. 626

DECLARATION OF JUDGE KOOIJMANS

Philippines must not only demonstrate how legal interest may be affected
but also provide clarity about its nature and source — Reluctance to address
issues which are relevant for plausibility of claim ~~ Existence of legal interest
insufficiently: demonstrated.

Considerations of judicial policy — Third-party intervention and consensual
basis of jurisdiction — Desirability of strict requirements for specification of
legal interest.

1. I wholeheartedly agree with the Court’s finding that the Philippines
has not discharged its obligation to convince the Court that specified
legal interests may be affected in the particular circumstances of this case
(paragraph 93 of the Judgment) and that consequently the Philippine
Application for permission to intervene cannot be granted.

2. In my opinion, the Philippines has convincingly demonstrated that
it has a prima facie interest in the case between Indonesia and Malaysia
concerning the sovereignty over Pulau Ligitan and Pulau Sipadan, two
islands which are located off the coast of North Borneo (or the State of
Sabah as it is nowadays called), to (part of} which the Philippines claims
title. As its interest of a legal nature, it has indicated “the appreciation by
the Court of the Treaties, agreements and other evidence to be furnished
by the Parties which have a direct or indirect bearing on the matter of the
legal status of North Borneo”.

3. The Philippines contends that its interest would be affected were the
Court to interpret these treaties and agreements as conferring title to the
territory of North Borneo on Malaysia or as confirming such title. The
Court, however, rightly concludes from the text of the various instru-
ments and from the statements of Indonesia and Malaysia during the
oral hearings in the present phase of the proceedings that there is no evi-
dence that the legal interest of the Philippines may be affected by a deci-
sion of the Court in the main case, since none of these instruments is a
source of title over the territory of North Borneo. Nor does the Philip-
pines assert that they do, with the exception of the 1878 Sulu-Overbeck
grant which, however, did not include the two islands at issue in the case
before the Court and is, anyhow, not relied on by either Indonesia or
Malaysia as a source of title to Pulau Ligitan and Pulau Sipadan (para-
graph 66 of the Judgment).

4. There is, however, another element which in my view deserves more
attention than it has been given by the Court. In paragraph 60 of the
Judgment it is stated that

55
627 PULAU LIGITAN AND PULAU SIPADAN (DECL. KOOIJMANS)

“the Philippines may not introduce a new case before the Court nor
make comprehensive pleadings thereon, but must explain with suffi-
cient clarity its own claim of sovereignty in North Borneo and the
legal instruments on which it is said to rest” (emphasis added).

This requirement is in conformity with the objects of the intervention
sought by the Philippines, viz., to preserve and safeguard its legal and
historical rights to the territory of North Borneo and to inform the Court
of their nature and extent. The Court, however, has not given a follow-up
to the statement just quoted, nor has it determined whether the Philip-
pines has provided sufficient clarity about its own claim.

5. It is not contested between Indonesia and Malaysia, on the one
hand, and the Philippines, on the other, that there is a dispute between
Malaysia and the Philippines concerning sovereignty over North Borneo
(even if that dispute has been dormant for the last 20 years). In the 1963
Manila Accord, the three countries took note of the Philippine claim and
agreed to exert their best endeavours to bring the claim to a just and
expeditious resolution by peaceful means.

6. The fact that the existence of the claim is recognized does not, how-
ever, relieve the Philippines of the obligation to explain that claim with
sufficient clarity and the legal instruments on which it is said to rest, and
I am not at all convinced that the Philippines has complied with that obli-
gation.

7. {t has repeatedly explained that title to North Borneo under the
1878 Sulu-Overbeck agreement remained with the Sultan of Sulu
uninterruptedly until 25 November 1957, when the grant was terminated
by the Sultan, and thereafter until 1962 when the heirs of the Sultan trans-
ferred the title to the Philippines. It was explicitly stated by counsel for
the Philippines that the Philippines own title dates back no further than
1962 and is not derived from its legal predecessors, Spain and the United
States of America.

8. Although explicitly invited to do so by counsel for Malaysia, the
Philippines, however, did not provide sufficient clarity about a number of
highly relevant issues; for instance, how did the Sultanate of Sulu survive
a number of events, which took place at the end of the nineteenth and in
the first half of the twentieth century, as an entity able to hold sovereign
rights? What was the legal nature of the instrument through which sov-
ereignty was transferred to the Philippines? How could the Philippines
express a legal interest in or even manifest a claim to North Borneo
before 1962, the year it allegedly obtained its title?

9. Now, it may be said that such issues should not be discussed during
the Application proceedings, but that they belong to the merits phase,
once the intervention is granted. That may be true in so far as such ques-
tions amount to refutations of the claim. But in my opinion, this is not

56
628 PULAU LIGITAN AND PULAU SIPADAN (DECL. KOOWMANS)

the case as far as the questions just mentioned are concerned, even if they
have been formulated by Malaysia, the opponent of the Philippines in the
dispute over North Borneo. These questions serve to provide the Court
with sufficient clarity about the claim and that clarity is needed “to make
concrete its submission that it has an interest of a legal nature which
might be harmed by the reasoning of the Court”, to quote again para-
graph 60 of the Judgment; they, therefore, properly have to be answered
during the Application phase of the procedure, since they do not bear on
the soundness of the claim, but on its plausibility.

10. The failure to explain with sufficient clarity its own claim and the
underlying legal instruments is therefore an argument which is additional
to the Court’s finding that the treaties and agreements furnished by the
Parties either form no part of the arguments of the Parties in the main
case or do not bear on the issue of retention by the Sultanate of Sulu of
sovereignty over North Borneo; in combination, both lead to the conclu-
sion that the Philippines has not been able to demonstrate that its legal
interest may be affected by the Court’s decision.

11. In my opinion, it would have been preferable if the Court had
explicitly stated that the Philippines has not explained with sufficient
clarity its own claim in spite of its purported intention to inform the
Court of the nature and extent of the rights which may be affected by the
Court’s decisions. This point is not merely of theoretical importance, but
it also has practical implications.

12. Fear is sometimes expressed that a liberal policy of granting per-
mission to intervene might encourage States to attempt to intervene more
often, which might lead to a situation at odds with the system of consen-
sual jurisdiction; moreover, the risk of potential interventions might
make States parties to a dispute less inclined to conclude a Special Agree-
ment to submit that dispute to the Court.

13. This line of reasoning is certainly not without ground; it seem-
ingly, however, overlooks the fact that the discretion conferred upon the
Court by Article 62, paragraph 2, of the Statute is not a

“general discretion to accept or reject a request for permission to
intervene for reasons simply of policy. On the contrary . . . [the
Court’s task] is to determine the admissibility or otherwise of the
request by reference to the relevant provisions of the Statute.” (Con-
tinental Shelf (TunisialLibyan Arab Jamahiriya), Application for
Permission to Intervene, Judgment, LC.J. Reports 1981, p. 12,
para. 17.)

Judicial policy alone therefore cannot allay the fears just mentioned.

14. The all-important criterion mentioned in Article 62, paragraph 1,
of the Statute is the legal interest. In this respect, the legal interest itself is

37
629 PULAU LIGITAN AND PULAU SIPADAN (DECL. KOOIJMANS)

as important as the risks to which it may be exposed by the Court’s deci-
sion if the intervention is not granted, and this is clear from the Court’s
jurisprudence in previous cases. With all due respect, I have the impres-
sion that in this case the Court has concentrated too much on the second
aspect.

15. In cases of requests for permission to intervene, the alleged legal
interest will often not be a separate legal claim of the would-be inter-
vener, whether that claim reflects an interest in the subject-matter of the
main case or not. Parties to a dispute will, however, be extra-sensitive
with regard to potential interveners which present as their legal interest a
claim against one or both of them. In such cases, the Court should, for
reasons of judicial policy, already give special attention to the plausibility
of the claim and thereby to the specificity of the legal interest. In this
respect, it is highly relevant that the Court has explicitly stated that a
State which relies on an interest of a legal nature other than in the sub-
ject-matter of the case itself necessarily bears the burden of showing with
a particular clarity the existence of the interest of a legal nature which it
claims to have (paragraph 59 of the Judgment).

16. In the present case the Philippines has, in my opinion, failed to
make its claim sufficiently plausible by not providing answers to highly
pertinent questions which were put during the oral proceedings. I regret
that the Court has not explicitly said so. A State which wishes to inter-
vene should know that, in order to be allowed to do so, it must establish
with fully convincing arguments the legal interest which may be affected
by the Court’s decision.

(Signed) P. H. KOOïMaANSs.

58
